DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.

					Claim Status
	Claims 1, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, and 22 are pending and examined. Claims 2, 3, 4, and 16 are cancelled.

Specification
The amendment to the specification filed 10/12/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure (filed 10/15/21) is as follows:
See page 2 of 18: The bio particles are… stationary on the slide during the analysis. 
Second to last sentence, see page 3 of 18: “The outputs of the photodetection means is applied to electronics for establishing the size of the bio particles by comparing the forward and back scattering lights. The electronics also provides means for establishing the concentrations of the fluorescent molecules including amino acids.” The examiner notes the term electronics was not found in the specification of 10/15/21 and it is also not clear what electronics would constitute. 
See page 2 of 18 and first line of page 3 of 18: “intrinsic fluorescence. 
Applicant is required to cancel the new matter in the reply to this Office Action.

					Claim Objections
Claim 1 is objected to because of the following informalities:  Correct “said fluorescent molecules” to “said native fluorescent molecules”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Correct “Tryptophan” to “tryptophan”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Remove extra space after “narrow band filters” and before “,”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  Remove the “-“ in the limitation “wherein time resolved timing – from”. Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Correct “said fluorescent molecules” to “said native fluorescent molecules”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
Regarding Claims 1 and 22, “first photodetection means”. The specification discloses The forward scattered light passes the glass slide, and continues towards another photo diode, which is placed at an angle slightly off 0° such as 5° to avoid direct incident beam. See page 18 in section 1, lines 19-20. Fig. 9, PD photo detector. The examiner interprets “first photodetection means” as a photodetector to measure forward scattered light and corresponding equivalents. 
Regarding Claim 1, “second photodetection means.” The specification discloses The directly backscattered light goes back and is reflected by the beam splitter downwards (as indicated in the figure) and then collected by a photo diode. See page 18 in section 1, lines 16-18. Fig. 9, PD photo detector. The examiner interprets the “second photodetection means” as a photodetector to measure back scattered light and corresponding equivalents. 
Regarding Claim 1, “means for establishing the size of bio particles.” The specification discloses The angular distribution of the scattered wave is affected by the particle size very sensitively, which provides means of evaluating particle size based on light scattering. See page 15, lines 13-15 The examiner interprets “means for establishing the size of bio particles” as calculating the distribution of the scattered waves from the scattered light such as the forward scattered light and the back scattered light and corresponding equivalent calculations for measuring particle size. 
Regarding Claim 1, “means for establishing the concentrations of the said fluorescent molecules.” The specification of 10/15/21 does not disclose the term “concentration”. For purposes of examination, the limitation is interpreted as a concentration of a molecule can be calculated from a fluorescent signal.

Regarding Claim 19, “first and second photodetector means.” The specification discloses The forward scattered light passes the glass slide, and continues towards another photo diode, which is placed at an angle slightly off 0° such as 5° to avoid direct incident beam. See page 18 in section 1, lines 19-20. Fig. 9, PD photo detector. The examiner interprets “first photodetection means” as a photodetector to measure forward scattered light and corresponding equivalents. The specification discloses The directly backscattered light goes back and is reflected by the beam splitter downwards (as indicated in the figure) and then collected by a photo diode. See page 18 in section 1, lines 16-18. Fig. 9, PD photo detector. The examiner interprets the “second photodetection means” as a photodetector to measure back scattered light and corresponding equivalents.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-15, 17, 18, 19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, “means for establishing the concentrations of the said fluorescent molecules.”  This limitation is new matter because the term concentration was not in the original specification of 10/15/21 or the original claims of 10/15/21. Claims of 8/12/22 first uses the term concentration in lines 17-18. However, this was not rejected as new matter at that time because this new limitation was not underlined or indicated as being amended. The supplemental specification of 10/12/22 is being objected to for introducing new matter and the disclosure of 10/15/21 does not support the specific terms of “concentrations of the said fluorescent molecules”.

Regarding Claim 22, “establishing the concentrations of the said fluorescent molecules”. This limitation is new matter because the term concentration was not in the original specification of 10/15/21 or the original claims of 10/15/21. Claims of 8/12/22 first uses the term concentration in lines 17-18. However, this was not rejected as new matter at that time because this new limitation was not underlined or indicated as being amended. The supplemental specification of 10/12/22 is being objected to for introducing new matter and the disclosure of 10/15/21 does not support the specific terms of “concentrations of the said fluorescent molecules”.

Claims 5-15, 17, 18, 19, and 21 are rejected by virtue of being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-15, 17, 18, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “beam of light being used to generate both elastic scattering and intrinsic fluorescence signals from native fluorescent molecules in bio particles including at least amino acids tryptophan, tyrosine and phenylalanine” is unclear and indefinite. Which beam of light is being referred to- the UV light source or a different light source? Please clarify what “beam of light” refers since “a beam of light” is previously recited in line 2. Further, the applicant may positively recite “said beam of light products light produces elastic scattering and intrinsic fluorescence signals” instead of claim language that is intended use such as “being used to”. 

Regarding Claim 1, the limitation “the particle size and concentrations of the native fluorescent molecules including amino acids combined to identify the bioparticles including the presence of coronavirus” is unclear and indefinite. How is coronavirus determined from the particle size and concentrations? Is a particle size and concentration limited to coronavirus or is it a specific protein of the coronavirus? How are the particles distinguished? What is combined to identify the bioparticles?  How are each of these parameters that are used then combined in order to determine the presence of coronavirus?  What correlation does coronavirus have or not have in relation to each of these parameters? Please clarify how a virus such as coronavirus or another virus is determined from the particle size and concentrations.

Regarding Claim 1, the limitations in lines 9-12 “optical components for generating forward scattering light passing through said sample holder, for generating backscattering light after the sample is exposed to said beam of light and for generating intrinsic fluorescence signals and its spectra” is unclear and indefinite. What optical components are required for generating forward scattering light, backscattering light and intrinsic fluorescence beyond the UV light source? Is it the same optical component required for the forward scattering and backscattering or is there different optical components? Is it the same optical components that are arranged differently to allow for forward scattering and backscattering? Please clarify what is meant by optical components besides a light source in line 2 and the detection means which are recited in the limitations in lines 12-14. 

Regarding Claim 1, in lines 4-6 “a stationary label-free bio particle sample; a transparent sample holder positioned in the path of said beam of light and adapted to support [[a]] said sample while stationary that may contain bio particles” are unclear and indefinite. First, if a stationary bioparticle sample is positively recited as disclosed in line 4, then line 6 is unclear since it states that “said sample … that may contain bio particles.” The term “may contain” means that the holder does not have to have the bioparticles. However, the earlier limitation requires bioparticles. Please clarify whether bioparticles are required as part of the device. Second, the specification did not use the word “Stationary” but the figures show the holder (slide) arranged vertically (on a longitudinal axis rather than the usual horizontal axis which is standard for a slide). How are the bioparticles remaining stationary and not falling off? Are the bioparticles bound in some manner? Please clarify the stationary nature – are the particles stationary in fluid or stationary without fluid?

Regarding Claim 1, the limitations in lines 15-18 “means for establishing the concentrations of the said fluorescent molecules, the particle size and concentrations of the native fluorescent molecules including amino acids are combined to identify the bioparticles including the presence of coronavirus” are unclear and indefinite” is unclear and indefinite. How is the concentration of the native fluorescent molecules calculated? Please clarify how a fluorescence signal in this instance relates to a concentration of a particular molecule or protein.   

Regarding Claim 1, the limitation “intrinsic fluorescence signals” in lines 6 and 9 is unclear and indefinite. Does intrinsic fluorescence refer to any fluorescence when a UV light source generates a beam on a sample? Is there a difference between autofluorescence / native fluorescence (in the specification of 10/15/21 under section COVDA Fluorescence based Testing Analyzer) and intrinsic fluorescence? Please clarify what the spectra is for intrinsic fluorescence.

Regarding Claim 5, the limitation “said light source uses ultraviolet (UV) light within the range of 200-300nm from LEDs (Light Emitting Diodes), including AIN, laser diodes and/or HIGH POWER qlass or YAG with harmonic generation laser beams from solid state lasers to obtain nanosecond or picosecond laser pulses to detect nano and micro particles from light emitted or scattered” is unclear and indefinite. How are these each or in combination related to said light source? Please clarify whether these are the UV light source options or these lasers are in addition to the UV light source. 

Regarding Claim 10, the limitation “other molecules in a virus structure and makeup of proteins and lipids” is unclear and indefinite. What are the other molecules in a virus structure that are being referred to here? What is the makeup of the lipids vs the proteins in regard to the at least amino acids of tryptophan, tyrosine, and phenylalanine? Please clarify what is the makeup of virus and coronaviruses that is detected using the claimed analyzer.

Regarding Claim 11, the limitation “said light source is selected to combine both elastic light scattering and fluorescence to detect nm and pm sized particles including viruses, bacteria, and pollens” is unclear and indefinite. Are there at least tryptophan, tyrosine or phenylalanine in bacteria and viruses? Please clarify the makeup of bacteria and pollen in regard to the amino acids and relative to the makeup of the amino acids in viruses such that the claimed analyzer can detect optical bio particles in all of these examples.

Regarding Claim 12, the limitation “said light source provides visible light from 300 nm to 600nm to detect molecules including collagen, NADH, flavins molecules in cells” is unclear and indefinite. In claim 1, which claim 12 depends from, only an ultraviolet light source is recited. How does the ultra violet light source provide visible light from 300 nm to 600nm? Please clarify if there is an additional light source in the claimed analyzer to provide visible light in the range 300 nm to 600 nm.

Regarding Claim 14, the limitation “said light source comprises a lamp, including Xe, with narrow band filters, AIN LEDs or laser diode, or Q-SWITCHED mode-locked Nd YAG / glass laser / Ti:Sapphire laser for ns /ps pulsed beam to generate SHG in KPD/BBO crystals to produce 200nm to 250 nm emission, and green laser pointers at about 530 nm to get emitters at about 265 nm and LEDS from 250nm to 300nm for pumping the samples at 250 nm to 289nm to pump tryptophan and light scatter of nanometer particles of viruses” is unclear and indefinite. Claim 1 recites “an ultraviolet (UV) light source for generating a beam of light, said light source being selected to detect bio particles within the size range of 20-200nm”. How are these optical components in addition to the UV light source? Is the green point laser an additional structure? Please clarify this limitation and the wavelengths and how these relate to the UV light source claimed in claim 1.  

Regarding Claim 15, the limitation “said optical components include a beam splitter between said light source” is unclear and indefinite. Between which two structures is the beam splitter arranged- the light source and what else? Please clarify where the beam splitter is.

Regarding Claim 19, the limitation “selected optical filters” is unclear and indefinite. What are the kind of optical filters used and are there particular types of optical filters that are selected? Please clarify why an optical filter would be preferred over another.

Regarding Claim 21, the limitation “wherein a Q SWITCHED NS/PS MODE LOCKED LASER , including Nd -YAG /GLASS LASER, Ti sapphire, with harmonic generators is used to create high power uv in the range 200 nm to 300nm - nominal at 280 nm with pulse energy > mJ” is unclear and indefinite. Is this laser an additional laser or is it a laser diode recited in claim 22? Please clarify how many lasers are in the arrangement and where this one is if it is a second one? Further “high power uv in the range 200 nm to 300nm” is duplicative to the limitation in claim 22 which recites “using UV light within the range of 200-300nm from LEDs”. Is 280 nm the preferred wavelength since it states “nominal at 280 nm”? If so, please clarify which wavelength is used.

Regarding Claim 21, the limitation “to destroy and kill the virus in free space and on surfaces” is unclear and indefinite. What is the free space? Claim 22 only recites a transparent sample holder? What is “surfaces”? Only a transparent sample holder is claimed and there is also no mentioned of a sample bound to the holder. By the claim language of claim 22, the sample may be stationary and in a fluid in the transparent sample holder. Therefore, please clarify whether this would occur in the transparent sample holder and not generic and not claimed free space and on surfaces.

Regarding Claim 21, the limitation “to destroy and kill the virus in free space and on surfaces” is unclear and indefinite. 1) If the virus is destroyed, then how will it be detected? 2) Does the entire wavelength range (200 nm-300nm) capable of destroying the virus or only 280 nm? 3) When is the pulse energy > mJ applied in the method steps? Please relate how this limitation “to destroy and kill the virus in free space and on surfaces” relates to the preamble in claim 22 “A label-free method of detecting optical bio particles”.

Regarding Claim 22, the limitation “beam of light being used to generate both elastic scattering and intrinsic fluorescence signals from native fluorescent molecules in bio particles including at least amino acids tryptophan, tyrosine and phenylalanine” is unclear and indefinite. Which beam of light is being referred to- the UV light source or a different light source? Please clarify what “beam of light” refers since “a beam of light” is previously recited in line 2. Further, the applicant may positively recite “said beam of light products light produces elastic scattering and intrinsic fluorescence signals” instead of claim language that is intended use such as “being used to”. 

Regarding Claim 22, the limitation “the particle size and concentrations of the native fluorescent molecules including amino acids combined to identify the bioparticles including the presence of coronavirus” is unclear and indefinite. 1) How is a concentration calculated? 2) How is coronavirus determined from the particle size and concentrations? 3) Is a particle size and concentration limited to coronavirus or is it a specific protein of the coronavirus? 4) How are the particles distinguished? 5) What is combined to identify the bioparticles?  6) How are each of these parameters that are used then combined in order to determine the presence of coronavirus? 7) What correlation does coronavirus have or not have in relation to each of these parameters? Please clarify how a virus such as coronavirus or another virus is determined from the particle size and concentrations.

Regarding Claim 22, the limitations in lines 11-13 “generating forward scattering light passing through said sample holder, for generating backscattering light after the sample is exposed to said beam of light and for generating intrinsic fluorescence signal and its spectra; detecting said forward scattering light; detecting said backscattering light; detecting said fluorescence signal” are unclear and indefinite. Are these the same or different photodetections means? How many photodetection means are required for the the scattering of light (forward and back) and detecting the fluorescent signal? Are there any additional optical components (such as disclosed in claim 1)? 

Regarding Claim 22, in line 5, the limitation “adapted to support a stationary sample that contains bioparticles” is unclear and indefinite.  Please clarify whether bioparticles are required as part of the device. Second, the specification did not use the word “stationary” but the figures show the holder (slide) arranged vertically (on a longitudinal axis rather than the usual horizontal axis which is standard for a slide). How are the bioparticles remaining stationary and not falling off? Are the bioparticles bound in some manner? Please clarify the stationary nature – are the particles stationary in fluid or stationary without fluid?

Regarding Claim 22, the limitation in line 7 “intrinsic fluorescence signals” is unclear and indefinite. Does intrinsic fluorescence refer to any fluorescence when a UV light source generates a beam on a sample? Is there a difference between autofluorescence / native fluorescence (in the specification of 10/15/21 under section COVDA Fluorescence based Testing Analyzer) and intrinsic fluorescence? Please clarify what the spectra is for intrinsic fluorescence.

Regarding Claim 22, the limitations “detecting optical bio particles” and “said beam of light being used to generate both elastic scattering and intrinsic fluorescence signal from native fluorescent molecules in bio particles including at least amino acids tryptophan, tyrosine and phenylalanine” and “the particle size and concentrations of the native fluorescent molecules including amino acids combined to identify the bioparticles including the presence of coronavirus” taken together are unclear and indefinite. 1) Are bio particles individual particles or are these amino acids that are found within a single particle? Amino acids make up the proteins found within a virus. 2) What is the metes and bounds of the term “bio particles”? 3) How is the presence of coronavirus determined from the at least amino acids tryptophan, tyrosine, and phenylalanine? 4) Are there other viruses that may have similar amino acid content and if so, how would the coronavirus be distinguished from other viruses? Please 5) clarify how the coronavirus has bio particles and 6) how the coronavirus is specifically detected from at a minimum detection of the amino acids tryptophan, tyrosine, and phenylalanine.

Claims 6-9, 13, 14, 15, 17, 18, and 21 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (“Simultaneous light scattering and intrinsic fluorescence measurement for the classification of airborne particles”). Applied Optics. 39(21). 2000, in view of Prater (US Pub 2022/0018773; note the provisional filing of 7/20/20).

Regarding Claim 1, Kaye teaches a label-free optical bio particle detection analyzer comprising an ultraviolet (UV) light source for generating a beam of light, said light source being selected to detect bio particles within the size range of 20-200nm (266 nm laser in Section 3. Instrumentation); label-free bio particle sample; a transparent sample holder positioned in the path of said beam of light and adapted to support said sample while stationary that may contain bio particles sought to be detected exposed to said beam of light, beam of light being used to generate both elastic scattering and intrinsic fluorescence signals from native fluorescent molecules in bio particles including at least amino acids tryptophan, tyrosine and phenylalanine (This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle (from which size and shape parameters are derived) and the necessary particle fluorescence excitation. See Section 3. Instrumentation); optical components for generating forward scattering light passing through said sample holder (a long-pass optical filter. See section 3. Instrumentation.), for generating backscattering light (reflector) after the sample is exposed to said beam of light and for generating intrinsic fluorescence signals and its spectra; second photodetection means for detecting said backscattering light (HPD detector); third photodetection means for detecting said fluorescence signal (PMT, See Fig. 1); means for establishing the size of bio particles by comparing said forward scattering and backscattering lights; and means for establishing the concentrations of the said fluorescent molecules, the particle size and concentrations of the native fluorescent molecules including amino acids are combined to identify the bioparticles including the presence of coronavirus (See Section 3. Instrumentation on page 3739 The prototype multiparameter scattering instrument is shown schematically in Fig. 1. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation. In operation, particle-laden air from a test aerosol is drawn through a scattering chamber at a rate of approximately 1 min. A filtered flow of sheath air aerodynamically focuses the sample airstream and constrains it to pass through the circularly polarized 266-nm beam from the UV laser. See Fig. 1. See page 3740. The electronics comprise 32 processing channels, 31 of which process data from the HPD and the 32nd processes data from the fluorescence PMT detector at the opposite end of the chamber. Each channel comprises a transimpedance amplifier, dc restoration circuitry which removes any dc levels from the signals caused by background chamber illumination, etc, followed by signal integration and digitization. See page 3744. The electronics comprise 32 processing channels, 31 of which process data from the HPD and the 32nd processes data from the fluorescence PMT detector at
the opposite end of the chamber. Each channel comprises a transimpedance amplifier, dc restoration circuitry which removes any dc levels from the signals caused by background chamber illumination, etc, followed by signal integration and digitization.)
The examiner notes there are many limitations directed to intended use. Two examples are “being selected to detect” in line 3 and “being used to” in line 7. These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Kaye and the apparatus of Kaye is capable of functioning as recited in claim 3. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Kaye (see MPEP §2114).
Kaye is silent to a stationary label-free bio particle sample; a transparent sample holder positioned in the path of said beam of light and adapted to support said sample while stationary that may contain bio particles sought to be detected exposed to said beam of light and first photodetection means for detecting said forward scattering light.
Prater teaches in the related art of particle detection. [0079] This arrangement is advantages for a few reasons. First, sample substrate 111 need not be IR transparent and can in fact be a conventional glass slide, cover slip or petri dish, as used commonly in cell biology. The sample substrate 111 should however be transmissive to the wavelengths of interest of the UV/VIS source 112 as well as any fluorescent emission wavelengths of the sample that are of interest. [0080] FIG. 5 illustrates an embodiment employing simultaneous or sequential multi-line fluorescence and fluorescent enhanced photothermal IR measurements. FIG. 5 is based on FIG. 1 and when identical numerical callouts are used, the descriptions associated with FIG. 1 applies as appropriate. In FIG. 5, the UV/VIS source 112 comprises a plurality of UV/VIS sources 500, 502, 504 that emit at different center wavelengths λ.sub.1, λ.sub.2, and λ.sub.3, etc corresponding to different excitation wavelengths of fluorescent tags and/or intrinsic autofluorescence of interest. FIG. 3 is similar to FIGS. 1A, 1B, and 2, except that the detection of fluorescence emission and fluorescence enhanced IR absorption is performed after the probe light has passed through the sample/specimen 110/111. This arrangement can be desirable when the sample or specimen has low reflectivity to visible light and/or when the forward scattering path is more efficient for fluorescence collection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a detector to detect forward scattering, as taught by Prater in the device of Kaye, to allow for additional optical properties to be determined. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaye by substituting the holder with a sample of airflow for a glass slide with a stationary sample, as taught by Prater, to allow for a sample to be tested while avoiding the need for aqueous buffer or evaporation of buffer, as taught by Prater, in [0079].  
	

Regarding Claim 5, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source uses ultraviolet (UV) light within the range of 200-300nm from LEDs (Light Emitting Diodes), including AIN, laser diodes and/or HIGH POWER qlass or YAG with harmonic generation laser beams from solid state lasers to obtain nanosecond or picosecond laser pulses to detect nano and micro particles from light emitted or scattered (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).  

Regarding Claim 6, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to detect Tryptophan fluorescence as a bio marker from a sample from a human person or animal to detect presence of viruses and/or bacteria from saliva, spit, blood, or breath from lung applied to said sample holder (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation. The examiner notes that tryptophan would be detected by the 266 nm laser described by Kaye).   

Regarding Claim 7, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said means for establishing uses a forward to back scattering ratio to detect the sizes of nano and micro particles (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).  

Regarding Claim 8, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to detect bio particles within the nm and µm size range uses angular pattern of elastic light scattering to detect nano and micro particles (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).  

Regarding Claim 9, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to detect 20nm spikes on bio particles within the nm and µm size range to detect viruses, including coronaviruses including the coronavirus SARS-CoV-2 (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).    

Regarding Claim 10, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to use fluorescence to detect viruses, including coronaviruses including the coronavirus SARS-CoV-2 from tryptophan and other molecules in a virus structure and makeup of proteins and lipids (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).      

Regarding Claim 11, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to combine both elastic light scattering and fluorescence to detect nm and µm sized particles including viruses, bacteria, and pollens (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).      

Regarding Claim 12, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source provides visible light from 300 nm to 600nm to detect molecules including collagen, NADH, flavins molecules in cells (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).        

Regarding Claim 13, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said photo detectors are selected to use fluorescence from tryptophan in a spike of a virus as a fingerprint with excitation at 230nm to 300nm to detect emission in the range of 320nm to 340nm from tryptophan as a key marker (Kaye teaches See section 3. Instrumentation. Light scattered both elastically and inelastically by the particle between the angles of 30°–140° to the beam axis is reflected from an ellipsoidal mirror and onto a photomultiplier tube PMT detector through a long-pass optical filter 295 nm, WG-295, CVI Laser Corp., Albuquerque, N.M. The filter thus allows only the particle fluorescence signal to reach the detector. Light scattered by the particle in the forward direction between angles of 4° and 30° is imaged onto a multipixel high-gain hybrid photodiode detector HPD Delft Electronic Products BV, The Netherlands.).  

Regarding Claim 14, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source comprises a lamp, including Xe, with narrow band filters , AIN LEDs or laser diode, or Q-SWITCHED mode-locked Nd YAG / glass laser / Ti:Sapphire laser for ns /ps pulsed beam to generate SHG in KPD/BBO crystals to produce 200nm to 250 nm emission, and green laser pointers at about 530 nm to get emitters at about 265 nm and LEDS from 250nm to 300nm for pumping the samples at 250 nm to 289nm to pump tryptophan and light scatter of nanometer particles of viruses (Kaye teaches See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).    

Regarding Claim 15, modified Kaye teaches the optical bio particle detection analyzer defined in claim 1, wherein said optical components include a beam splitter between said light source, said sample holder being offset at an angle from a direction normal to a direction of propagation of said beam of light (Kaye teaches See Section 3. Instrumentation. Light scattered both elastically and inelastically by the particle between the angles of 30°–140° to the beam axis is reflected from an ellipsoidal mirror and onto a photomultiplier tube PMT detector through a long-pass optical filter 295 nm, WG-295, CVI Laser Corp., Albuquerque, N.M. The filter thus allows only the particle fluorescence signal to reach the detector. Light scattered by the particle in the forward direction between angles of 4° and 30° is imaged onto a multipixel high-gain hybrid photodiode detector HPD Delft Electronic Products BV, The Netherlands.).

Regarding Claim 19, modified Kaye teaches the optical bio particle detection analyzer defined in claim 5, wherein at least one of said first and second photodetector means comprises a photodetector used to detect the bio particles that are uv sensitive for time delay imaging and spectral analyzers including said third detection means using selected optical filters or spectrometer to detect the bioparticles (Kaye teaches Light scattered both elastically and inelastically by the particle between the angles of 30°–140° to the beam axis is reflected from an ellipsoidal mirror and onto a photomultiplier tube PMT detector through a long-pass optical filter 295 nm, WG-295, CVI Laser Corp., Albuquerque, N.M. The filter thus allows only the particle fluorescence signal to reach the detector. Light scattered by the particle in the forward direction between angles of 4° and 30° is imaged onto a multipixel high-gain hybrid photodiode detector HPD Delft Electronic Products BV, The Netherlands.).  

Regarding Claim 20, modified Kaye teaches the optical bio particle detection analyzer defined in claim 5, wherein time resolved timing - from an emitted region can be resolved using remote time delay time T= 2 L/c to measure the region and extend at distance L away where c is the speed of light (Kaye teaches See page 3740. The integration period is typically 2 s, corresponding to the time of flight of a particle through the beam. The integrators hold their respective signal levels until they are passed to one of four 12-bit analog-to-digital converters, one for every eight channels. The subsequent digitized scattering and fluorescence values are multiplexed by way of serial data lines to the host computer for buffering and storage. Data can be acquired for particle throughput rates of up to 5000 particles).  

Regarding Claim 22, Kaye teaches a label-free method of detecting optical bio particles comprising the steps of providing an ultraviolet (UV) light source for generating a beam of light, said light source being selected to detect bio particles within the size range of 20-200nm; said beam of light being used to generate both elastic scattering and intrinsic fluorescence signal from native fluorescent molecules in bio particles including at least amino acids tryptophan, tyrosine and phenylalanine; generating forward scattering light passing through said sample holder, for generating backscattering light after the sample is exposed to said beam of light and for generating intrinsic fluorescence signal and its spectra; detecting said forward scattering light; detecting said backscattering light; detecting said fluorescence signal; establishing the size of bio particles by comparing said forward scattering and backscattering lights; and establishing the concentrations of the said fluorescent molecules, the particle size and concentrations of the native fluorescent molecules including amino acids combined to identify the bioparticles including the presence of coronavirus, said UV light source using UV light within the range of 200-300nm from LEDs (Light Emitting Diodes), including AIN, laser diodes and/or HIGH POWER glass or YAG with harmonic generation (SHG) laser beams from solid state lasers to detect nano and micro particles from light emitted or scattered See Section 3. 
Instrumentation on page 3739 The prototype multiparameter scattering instrument is shown schematically in Fig. 1. The instrument employs a continuous wave cw-266 -nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output
power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation. In operation, particle-laden air from a test aerosol
is drawn through a scattering chamber at a rate of approximately 1 l min. A filtered flow of sheath air aerodynamically focuses the sample airstream and constrains it to pass through the circularly polarized 266-nm beam from the UV laser. See Fig. 1. See page 3740. The electronics comprise 32 processing channels, 31 of which process data from the HPD and the 32nd processes data from the fluorescence PMT detector at
the opposite end of the chamber. Each channel comprises a transimpedance amplifier, dc restoration circuitry which removes any dc levels from the signals caused by background chamber illumination, etc, followed by signal integration and digitization. See page 3744. The electronics comprise 32 processing channels, 31 of which process data from the HPD and the 32nd processes data from the fluorescence PMT detector at
the opposite end of the chamber. Each channel comprises a transimpedance amplifier, dc restoration circuitry which removes any dc levels from the signals caused by background chamber illumination, etc, followed by signal integration and digitization.)
Kaye is silent to providing a transparent sample holder positioned in the path of said beam of light and adapted to support a stationary sample that contains bio particles sought to be detected exposed to said beam of light.
Prater teaches in the related art of particle detection. [0079] This arrangement is advantages for a few reasons. First, sample substrate 111 need not be IR transparent and can in fact be a conventional glass slide, cover slip or petri dish, as used commonly in cell biology. The sample substrate 111 should however be transmissive to the wavelengths of interest of the UV/VIS source 112 as well as any fluorescent emission wavelengths of the sample that are of interest. [0080] FIG. 5 illustrates an embodiment employing simultaneous or sequential multi-line fluorescence and fluorescent enhanced photothermal IR measurements. FIG. 5 is based on FIG. 1 and when identical numerical callouts are used, the descriptions associated with FIG. 1 applies as appropriate. In FIG. 5, the UV/VIS source 112 comprises a plurality of UV/VIS sources 500, 502, 504 that emit at different center wavelengths λ.sub.1, λ.sub.2, and λ.sub.3, etc corresponding to different excitation wavelengths of fluorescent tags and/or intrinsic autofluorescence of interest. FIG. 3 is similar to FIGS. 1A, 1B, and 2, except that the detection of fluorescence emission and fluorescence enhanced IR absorption is performed after the probe light has passed through the sample/specimen 110/111. This arrangement can be desirable when the sample or specimen has low reflectivity to visible light and/or when the forward scattering path is more efficient for fluorescence collection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a detector to detect forward scattering, as taught by Prater in the device of Kaye, to allow for additional optical properties to be determined. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaye by substituting the holder with a sample of airflow for a glass slide with a stationary sample, as taught by Prater, to allow for a sample to be tested while avoiding the need for aqueous buffer or evaporation of buffer, as taught by Prater, in [0079].  
	
Regarding Claim 17, Kaye teaches the method of detecting optical bio particles as defined in claim 22, wherein said forward scattering and backscattering light assume different angles of propagation and the particle size of the bio particles is determined by measuring a ratio of the angles of the forward and backscattering lights relative to the direction of propagation of said beam of light (See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laserCoherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).   

Regarding Claim 18, Kaye teaches the method of detecting optical bio particles as defined in claim 22, wherein the wavelength of said beam of light is selected to be within the range of 200-300 nm (See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived_and the necessary particle fluorescence excitation.).  

Regarding Claim 21, Kaye teaches the method of detecting optical bio particles as defined in claim 22, wherein a Q SWITCHED NS/PS MODE LOCKED LASER , including Nd -YAG /GLASS LASER, Ti sapphire, with harmonic generators is used to create high power uv in the range 200 nm to 300nm - nominal at 280 nm with pulse energy > mJ to destroy and kill the virus in free space and on surfaces (See Fig. 1 and Section 3. Instrumentation, 1st paragraph. The instrument employs a continuous-wave cw 266-nm laser Coherent Verdi Nd:vanadate 532 nm with an external doubler to 266 nm; Coherent Inc., Santa Clara, Calif. This laser, delivering up to 200 mW of output power in the UV, is used to produce both the spatial elastic scatter data from the particle from which size and shape parameters are derived and the necessary particle fluorescence excitation.).    

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 10/12/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims has been withdrawn. 
The examiner notes there are new 112b rejections in light of the RCE.

Applicant’s arguments, see pages 12-18, filed 10/12/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaye (“Simultaneous light scattering and intrinsic fluorescence measurement for the classification of airborne particles”). Applied Optics. 39(21). 2000.

First, Applicant argues on page 12 1) label-free vs. dye, on page 13, 2) light source and resolution, on page 14, 3) imaging vs. spectroscopy, on page 15, 4) targets and 5) particle size retrieval, on page 16, 6) particle concentration retrieval, on page 17, 7) sample holder.
In response, the examiner notes that the applicant provides useful information on the specific spectrum distinguishing amino acids. The examiner agrees with applicant’s arguments regarding 1)-6). However, regarding the 7) sample holder, the examiner notes that the sample holder based on the claim language is not limited to a holder without an inlet and an outlet. 
The examiner notes that a new prior art is cited in light of the RCE regarding intrinsic fluorescence and elastic scattering.
The applicant notes on page 11 in the applicant’s arguments in point “6. The invention uses a quartz, or glass or plastic plate to hold stationary samples.” The example of a plate (as described in arguments) or glass slide (as described in the specification, also see Fig. 2 describing sample holder slide) does not have a cover and does not have an inlet or outlet. This structure would distinguish over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798